DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
The Applicants’ claim for priority based upon U.S. Provisional Application 62/924,526 filed on October 22, 2019 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, 10, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moore et al. [U.S. Patent Publication 2020/0355540]

With regard to claim 1, Moore et al. meets the limitations of:
a level sensor system, comprising: a tank configured to store a liquified pressurized gas [a storage tank used for storing pressurized propane gas (paragraph 0075 and figure 1, item 10)]
a sensor assembly associated with the tank [a sensor module mounted to a tank (paragraphs 0073 and 0074 as well as figure 1, item 102)]
the sensor assembly comprising: an ultrasound sensor configured to output a sensor reading indicative of a fluid level within the tank [an ultrasonic sensing device used for determining a tank’s fluid level (paragraph 0071)]
a control circuit configured to interpret the sensor reading and determine the fluid level [an ultrasonic sensing device used for determining a tank’s fluid level (paragraph 0071)]
a communications interface for transmitting the fluid level to a remote system [a Bluetooth communications method/protocol used for transmitting a sensed tank’s fluid level (paragraph 0071)]

With regard to claim 2, Moore et al. meets the limitation of:
a base for supporting the tank in a vertical orientation [a tank having a base used for orienting it into a vertical position (paragraph 0075 and figure 1, item 12)]

With regard to claim 7, Moore et al. meets the limitation of:
the tank includes a recess formed on a bottom surface thereof [a tank having a vacant interior where the bottom of its interior is vacant for storing a liquid (figure 1, item 10)]

With regard to claim 9, Moore et al. meets the limitation of:
the sensor assembly is mounted to the tank to position the ultrasound sensor at a center point of a bottom surface of tank [a sensor place at the center and bottom of a tank (figure 2, item 102 and paragraph 0073)]

With regard to claim 10, Moore et al. meets the limitation of:
the sensor assembly includes a stabilization member to bias the ultrasound sensor against a surface of tank and maintain contact [an ultrasonic sensing device used for determining a tank’s fluid level (paragraph 0071) where the sensor is mounted to the bottom of the tank (paragraph 0074)]

With regard to claim 16, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 17, please refer to the rejection for claim 9 as the citations meet the limitations of the present claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. [U.S. Patent Publication 2020/0355540] in view of Job et al. [U.S. Patent Publication 2016/0116324].

With regard to claim 3, Moore et al. fails to disclose of the sensor assembly is encapsulated in a shock absorbing material and housed within the base.  In the field of fuel tank monitoring devices and systems, Job et al. teaches:
the sensor assembly is encapsulated in a shock absorbing material and housed within the base [an adjustable pressure spring disposed between a sensor guard and a truck frame support assembly to provide damping and to minimize vibrations (paragraph 0037)]
It would be obvious to one with ordinary skill in the art to combine the elements of Moore et al. and Job et al. to create a wireless tank monitoring system where a wireless and vibration-proof sensor placed in the tank’s base transmits tank level readings to a remote device for monitoring where the motivation to combine is to determine the amount of liquid within a tank (paragraph 0005).

	With regard to claim 11, please refer to the rejection for claim 3 as the citations meet the limitation of the claim.

With regard to claim 19, Moore et al. meets the limitations of:
a system comprising a level sensor system, including: a tank configured to store a liquified pressurized gas [a storage tank used for storing pressurized propane gas (paragraph 0075 and figure 1, item 10)]
a base for supporting the tank in a vertical orientation [a tank having a base used for orienting it into a vertical position (paragraph 0075 and figure 1, item 12)]
the sensor assembly comprising: an ultrasound sensor configured to output a sensor reading indicative of a fluid level within the tank [an ultrasonic sensing device used for determining a tank’s fluid level (paragraph 0071) and 
a control circuit configured to interpret the sensor reading and determine the fluid level [an ultrasonic sensing device used for determining a tank’s fluid level (paragraph 0071)]
a communications interface for transmitting the fluid level to a remote system [a Bluetooth communications method/protocol used for transmitting a sensed tank’s fluid level (paragraph 0071)]
the remote system being communicatively coupled with the sensor assembly via a communication network, wherein the remote system stores tank information received from the sensory assembly in association with a tank identified corresponding to the tank [a controller having a memory used for storing and processing measurement data (paragraph 0106)]
a client device communicatively coupled to the remote system and the level sensor system [a display module connected to a sensor module (figure 10 and paragraphs 0105, 0106, and 0107)]
However, Moore et al. fails to disclose of the sensor housed within the base.  In the field of fuel tank monitoring devices and systems, Job et al. teaches:
the sensor housed within the base [an adjustable pressure spring disposed between a sensor guard and a truck frame support assembly to provide damping and to minimize vibrations (paragraph 0037)]
It would be obvious to one with ordinary skill in the art to combine the elements of Moore et al. and Job et al. to create a wireless tank monitoring system where a wireless and vibration-proof sensor placed in the tank’s base transmits tank level readings to a remote device for monitoring where the motivation to combine is to determine the amount of liquid within a tank (paragraph 0005).


Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. [U.S. Patent Publication 2020/0355540] in view of Vilnai et al. [U.S. Patent Publication 2009/0289113]

With regard to claim 4, Moore et al. fails to disclose of a tag associated with the tank configured to provide a tank identification via machine-readable or human-readable indicia.  In the field of fuel tank monitoring devices and systems, Vilnai et al. teaches:
a tag associated with the tank configured to provide a tank identification via machine-readable or human-readable indicia [an RFID adhered to a fuel tank inlet used for identifying a fuel tank, using the RFID tag’s own identification, along with the fuel tank’s particulars (paragraph 0031)]
It would be obvious to one with ordinary skill in the art to combine the elements of Moore et al. and Vilnai et al. to create a wireless tank monitoring system where a wireless sensor placed in the tank’s base transmits tank level readings to a remote device for monitoring and an RFID tag is attached to the tank used for identifying the tank where the motivation to combine is to determine the amount of liquid within a tank (paragraph 0005).

	With regard to claim 5, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.
	
	With regard to claim 6, Moore et al. meets the limitation of:
the fluid level is transmitted to the remote system [a remotely located user interface receiving information related to a fuel tank’s liquid height (paragraph 0077)]
However, Moore et al. fails to disclose of the tank identification is transmitted to the remote system.  In the field of fuel tank monitoring devices and systems, Vilnai et al. teaches:
the tank identification is transmitted to the remote system [an RFID adhered to a fuel tank inlet used for identifying a fuel tank, using the RFID tag’s own identification, along with the fuel tank’s particulars (paragraph 0031) where the tag’s information is read by an RFID reader (paragraph 0070)]
It would be obvious to one with ordinary skill in the art to combine the elements of Moore et al. and Vilnai et al. to create a wireless tank monitoring system where a wireless sensor placed in the tank’s base transmits tank level readings to a remote device for monitoring and an RFID tag is attached to the tank used for identifying the tank where the motivation to combine is to determine the amount of liquid within a tank (paragraph 0005).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. [U.S. Patent Publication 2020/0355540] in view of Cajiga et al. [U.S. Patent Publication 2012/0317777]

With regard to claim 8, Moore et al. fails to disclose of the sensor assembly is at least partially received within the recess.  In the field of fuel tank monitoring devices and systems, Cajiga et al. teaches:
the sensor assembly is at least partially received within the recess [a fuel level sensor placed inside of a fuel tank (paragraph 0094)]
It would be obvious to one with ordinary skill in the art to combine the elements of Moore et al. and Cajiga et al. to create a wireless tank monitoring system where a wireless sensor is placed inside of the tank for transmitting tank level readings to a remote device for monitoring where the motivation to combine is to determine the amount of liquid within a tank (paragraph 0005).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. [U.S. Patent Publication 2020/0355540] in view of Humphrey [U.S. Patent Publication 2006/0243347]

With regard to claim 12, Moore et al. fails to disclose of the sensor assembly further includes a temperature sensor.  In the field of fuel tank monitoring devices and systems, Humphrey teaches:
the sensor assembly further includes a temperature sensor [one or more temperature sensors used for monitoring the temperature of fuel tanks (paragraph 0044)]
It would be obvious to one with ordinary skill in the art to combine the elements of Moore et al. and Humphrey to create a wireless tank monitoring system where a wireless temperature sensor is placed inside of the tank for transmitting tank temperatures to a remote device for monitoring where the motivation to combine is to determine the amount of liquid within a tank (paragraph 0005).

With regard to claim 13, Moore et al. fails to disclose of the control circuit is further configured to interpret a temperature signal from the temperature sensor to determine a temperature reading.  In the field of fuel tank monitoring devices and systems, Humphrey teaches:
the control circuit is further configured to interpret a temperature signal from the temperature sensor to determine a temperature reading [temperature readings sent to a central server for processing (paragraph 0039)]
It would be obvious to one with ordinary skill in the art to combine the elements of Moore et al. and Humphrey to create a wireless tank monitoring system where a wireless temperature sensor is placed inside of the tank for transmitting tank temperatures to a remote device for monitoring where the motivation to combine is to determine the amount of liquid within a tank (paragraph 0005).

Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. [U.S. Patent Publication 2020/0355540] in view of Humphrey [U.S. Patent Publication 2006/0243347], and in further view of Baird, IV et al. [U.S. Patent Publication 2020/0072698]

With regard to claim 14, the combination of Moore et al. and Cajiga et al. fails to disclose of the control circuit is further configured to compare the temperature reading to a threshold.  In the field of tank monitoring devices and systems, Baird, IV et al. teaches:
the control circuit is further configured to compare the temperature reading to a threshold [readings indicating the temperature inside of a tank is rising too rapidly thereby inferring the breaking of a temperature threshold and an alarm being issued in response to the abnormal condition (paragraph 0070)]
It would be obvious to one with ordinary skill in the art to combine the elements of Moore et al., Humphrey, and Baird, IV et al. to create a wireless tank monitoring system where a wireless temperature sensor is placed inside of the tank for transmitting tank temperatures to a remote device for monitoring and alerting when the temperature exceeds a temperature threshold for safety purposes where the motivation to combine is to determine the amount of liquid within a tank (paragraph 0005).

	With regard to claim 15, please refer to the rejection for claim 14 as the citations meet the limitations of the present claim.

With regard to claim 18, please refer to the rejection for claim 14 as the citations meet the limitations of the present claim.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. [U.S. Patent Publication 2020/0355540] in view of Job et al. [U.S. Patent Publication 2016/0116324], and in further view of Vilnai et al. [U.S. Patent Publication 2009/0289113]

With regard to claim 4, the combination of Moore et al. and Job et al. fails to disclose of a tag attached to the tank where the tag provides the tank’s identification.  In the field of fuel tank monitoring devices and systems, Vilnai et al. teaches:
a tag attached to the tank where the tag provides the tank’s identification [an RFID adhered to a fuel tank inlet used for identifying a fuel tank, using the RFID tag’s own identification, along with the fuel tank’s particulars (paragraph 0031)]
It would be obvious to one with ordinary skill in the art to combine the elements of Moore et al., Job et al., and Vilnai et al. to create a wireless tank monitoring system where a wireless sensor placed in the tank’s base transmits tank level readings to a remote device for monitoring and an RFID tag is attached to the tank used for identifying the tank where the motivation to combine is to determine the amount of liquid within a tank (paragraph 0005).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2017/0241376 to Dudar discloses an evaporative emissions diagnosis during remote start conditions.
U.S. Patent Publication 2017/0008647 to Pountney et al. discloses landing gear shock absorber servicing.
U.S. Patent Publication 2017/0052054 to Merker et al. discloses a device and method for measuring the level of liquid in a container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689